                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII



In re:                                          Case No. 18-00888 (RJF)
                                                (Chapter 7)
WAI YIN LAM,
                Debtor.
_________________________________
RICH SEA CORP., et al.,                         Adversary Proceeding No. 18-90030
                Plaintiffs,

         vs.                                    Civil No. 19-00381 JAO-WRP
WAI YIN LAM, et al.,
                Defendants.



               ORDER ADOPTING BANKRUPTCY JUDGE’S
         RECOMMENDATION TO DISTRICT COURT TO SCHEDULE
                         JURY TRIAL

         On July 15, 2019, the bankruptcy judge transmitted his Recommendation to

District Court to Withdraw Reference to Schedule Jury Trial (the

“Recommendation”). ECF No. 1-1. The bankruptcy judge recommended that this

Court withdraw the reference at this time to schedule a jury trial and the associated

deadlines but refer the proceeding to the bankruptcy judge for all other purposes

until ninety days before the trial date. Id.

         On July 19, 2019, the Court issued an entering order directing the parties to
file any objections to the Recommendation by August 2, 2019. ECF No. 5. No

objections were filed.

       The Court hereby ADOPTS the bankruptcy judge’s Recommendation. The

Court will issue a separate scheduling order setting forth the trial date and related

pre-trial deadlines. Following the issuance of the scheduling order, this matter will

be REFERRED to the bankruptcy judge for all other purposes. The reference will

be withdrawn ninety days before the trial date.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, August 8, 2019.




     Civil No. 19-00381 JAO-WRP - RICH SEA CORP., et al. v. WAI YIN LAM, et al. - ORDER ADOPTING
BANKRUPTCY JUDGE’S RECOMMENDATION TO DISTRICT COURT TO SCHEDULE JURY TRIAL




                                               2
